UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* Rackable Systems, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) December 31, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ý Rule 13d-1(b) ¨ Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 (1) Names of Reporting Persons. STEELHEAD NAVIGATOR MASTER, L.P. (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization Bermuda NUMBER OF (5) Sole Voting Power 406,731 SHARES BENEFICIALLY (6) Shared Voting Power 0 OWNED BY EACH REPORTING (7) Sole Dispositive Power 406,731 PERSON WITH (8) Shared Dispositive Power 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 406,731 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ (11) Percent of Class Represented by Amount in Row (9) 1.4% (12) Type of Reporting Person (See Instructions) PN 2 (1) Names of Reporting Persons. STEELHEAD PARTNERS, LLC (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization Delaware NUMBER OF (5) Sole Voting Power 481,731 SHARES BENEFICIALLY (6) Shared Voting Power 0 OWNED BY EACH REPORTING (7) Sole Dispositive Power 481,731 PERSON WITH (8) Shared Dispositive Power 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 481,731 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ (11) Percent of Class Represented by Amount in Row (9) 1.6% (12) Type of Reporting Person (See Instructions) IA 3 (1) Names of Reporting Persons. JAMES MICHAEL JOHNSTON (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization United States NUMBER OF (5) Sole Voting Power 0 SHARES BENEFICIALLY (6) Shared Voting Power 481,731 OWNED BY EACH REPORTING (7) Sole Dispositive Power 0 PERSON WITH (8) Shared Dispositive Power 481,731 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 481,731 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ (11) Percent of Class Represented by Amount in Row (9) 1.6% (12) Type of Reporting Person (See Instructions) IN/HC 4 (1) Names of Reporting Persons. BRIAN KATZ KLEIN (a) £ (2) Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ (3) SEC Use Only (4) Citizenship or Place of Organization United States NUMBER OF (5) Sole Voting Power 0 SHARES BENEFICIALLY (6) Shared Voting Power 481,731 OWNED BY EACH REPORTING (7) Sole Dispositive Power 0 PERSON WITH (8) Shared Dispositive Power 481,731 (9) Aggregate Amount Beneficially Owned by Each Reporting Person 481,731 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) ¨ (11) Percent of Class Represented by Amount in Row (9) 1.6% (12) Type of Reporting Person (See Instructions) IN/HC 5 Item 1(a). Name of Issuer: Rackable Systems, Inc. Item 1(b).Address of Issuers Principal Executive Offices: 46600 Landing Parkway Fremont, CA 94538 Item 2(a). Names of Persons Filing: Steelhead Navigator Master, L.P. (Navigator) Steelhead Partners, LLC (Steelhead) James Michael Johnston Brian Katz Klein Item 2(b). Address of Principal Business Office or, if none, Residence: The business address of each of Navigator, Steelhead, James Michael Johnston and Brian Katz Klein is 1301 First Avenue, Suite 201, Seattle, WA 98101. Item 2(c). Citizenship: Reference is made to Item 4 of pages 25 of this Schedule 13G (this Schedule), which Items are incorporated by reference herein. Item 2(d). Title of Class of Securities: Common Stock, par value $0.001 per share Item 2(e). CUSIP Number: Item 3.If this statement is filed pursuant to §§240.13d -1(b) or 240.13d -2(b) or (c), check whether the person filing is a: ¨ (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). ¨ (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). ¨ (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). ¨ (d) Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8) ý (e) An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); ¨ (f) An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); ý (g) A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); ¨ (h) A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); ¨ (i) A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); ¨ (j) Group, in accordance with §240.13d-1(b)(1)(ii)(J). 6 Item 4.Ownership. Reference is hereby made to Items 5-9 and 11 of pages 2 - 5 of this Schedule, which Items are incorporated by reference herein. The securities reported on this Schedule as beneficially owned by Steelhead (the Securities) are held by or for the benefit of Navigator and certain other client accounts. Steelhead, as the investment manager of Navigator and those other client accounts, and as the sole member of Navigators general partner, and each of J. Michael Johnson and Brian K. Klein, as the member-managers of Steelhead, may be deemed to beneficially own the Securities held by Navigator and such other client accounts for the purposes of Rule 13d-3 of the Act, insofar as they may be deemed to have the power to direct the voting or disposition of those Securities. Neither the filing of this Schedule nor any of its contents shall be deemed to constitute an admission that Steelhead, Mr. Johnston or Mr. Klein is, for any other purpose, the beneficial owner of any of the Securities, and each of Steelhead, Mr. Johnston and Mr. Klein disclaims beneficial ownership as to the Securities, except to the extent of his or its pecuniary interests therein. Under the definition of beneficial ownership in Rule 13d-3 under the Act, it is also possible that the individual general partners, executive officers, and members of the foregoing entities might be deemed the beneficial owners of some or all of the Securities insofar as they may be deemed to share the power to direct the voting or disposition of the Securities. Neither the filing of this Schedule nor any of its contents shall be deemed to constitute an admission that any of such individuals is, for any purpose, the beneficial owner of any of the Securities, and such beneficial ownership is expressly disclaimed. The calculation of percentage of beneficial ownership in item 11 of pages 2 - 5 was derived from the Issuers Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on November 5, 2008, in which the Issuer stated that the number of shares of its common stock, $0.001 par value per share, outstanding as of October 31, 2008 was 29,890,103 shares. Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following X . Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not Applicable. Item 8.Identification and Classification of Members of the Group Not Applicable. Item 9.Notice of Dissolution of Group Not Applicable. Item 10.Certification By signing below the undersigned certify that, to the best of their knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 7 Signature After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: February 4, 2009 STEELHEAD PARTNERS, LLC By: /s/ James Michael Johnston James Michael Johnston Its Member-Manager JAMES MICHAEL JOHNSTON /s/ James Michael Johnston James Michael Johnston BRIAN KATZ KLEIN /s/ Brian Katz Klein Brian Katz Klein By signing below the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: February 4, 2009 STEELHEAD NAVIGATOR MASTER, L.P. By: Steelhead Partners, LLC, its Investment Manager By: /s/ James Michael Johnston James Michael Johnston Its Member Manager EXHIBIT INDEX Exhibit A Joint Filing Undertaking Page 9 8 EXHIBIT A JOINT FILING UNDERTAKING The undersigned, being authorized thereunto, hereby execute this agreement as an exhibit to this Schedule 13G to evidence the agreement of the below-named parties, in accordance with rules promulgated pursuant to the Securities Exchange Act of 1934, to file this Schedule, as it may be amended, jointly on behalf of each of such parties. Dated: February 4, 2009 STEELHEAD PARTNERS, LLC By: /s/ James Michael Johnston James Michael Johnston Its Member-Manager STEELHEAD NAVIGATOR MASTER, L.P. By: Steelhead Partners, LLC, its Investment Manager By: /s/ James Michael Johnston James Michael Johnston Its Member Manager JAMES MICHAEL JOHNSTON /s/ James Michael Johnston James Michael Johnston BRIAN KATZ KLEIN /s/ Brian Katz Klein Brian Katz Klein 9
